not manifestly abuse its discretion by rejecting written waivers that did
                not conform to Sargent. The State argues that the justice court should be
                allowed to question the adequacy of a written waiver and require Okroi to
                provide clear documentation that he is aware of the rights he is
                relinquishing by waiving his appearance at the preliminary hearing.
                            A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station, NRS 34.160, or control discretion when it is manifestly abused or
                exercised arbitrarily or capriciously, Round Hill Gen. Improvement Dist. v.
                Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981); see also State v.
                Eighth Judicial Dist. Court (Armstrong), 127 Nev. „ 267 P.3d 777,
                780 (2011) (defining manifest abuse and arbitrary or capricious exercise of
                discretion in context of mandamus). The writ will not issue if the
                petitioner has a plain, speedy, and adequate remedy in the ordinary
                course of law. NRS 34.170. And, because a writ of mandamus is an
                extraordinary remedy, the decision to entertain a petition for a writ of
                mandamus lies completely within the court's discretion. Hickey v. Eighth
                Judicial Dist. Court, 105 Nev. 729, 731, 782 P.2d 1336, 1338 (1989). As a
                general rule, we review a district court's decision to grant or deny a writ
                petition under an abuse-of-discretion standard. Koller v. State, 122 Nev.
                223, 226, 130 P.3d 653, 655 (2006).
                            In Sargent we determined that NRS 178.388 does not apply to
                preliminary hearings, 122 Nev. at 213, 128 P.3d at 1054, and we stated
                that justice courts "do not have authority to order the defendant's personal
                appearance when the defendant files a waiver of personal appearance and
                retains counsel who appears on his behalf," id. at 217, 128 P.3d at 1056-
                57. Nowhere in Sargent did we require a defendant's waiver to follow a

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                specific format or to enumerate the rights a defendant relinquishes by
                waiving his personal appearance at the preliminary hearing.
                Consequently, the district court properly determined that "the justice
                court ignored a clear duty to follow binding precedent by requiring
                petitioner to provide a more exacting waiver instead of proceeding with
                the preliminary hearing as requested by the petitioner" and did not abuse
                its discretion by granting Okroi's petition for a writ of mandamus. We
                therefore
                                 ORDER the judgment of the district court AFFIRMED. 1




                                            Gibbons


                      cp   Lui                    J.
                Douglas

                cc: Hon. Steve L. Dobrescu, District Judge
                     Attorney General/Carson City
                     Eureka County District Attorney
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Eureka County Clerk


                       'The fast track statement and reply do not comply with formatting
                requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because they are not
                double-spaced, and the fast track response does not comply with
                formatting requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because it
                does not have one-inch margins on all four sides. We caution counsel for
                the parties that future failure to comply with the applicable rules when
                filing briefs in this court may result in the imposition of sanctions. See
                NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A